DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicants are required, for any response to this office action to be considered bona fide and complete, to provide specific information concerning the precise multi-dose nasal spray device used to provide the plume droplet size distribution characteristics set forth by the instant claims.  A complete response will include at least the name of the manufacturer and model, including but not limited to the model number and means of obtaining said product, of the multi-dose nasal spray device which provides the D10, D50, D90, span, ovality, geometry, volume, and minimum droplet size distributions which applicants have recited in their claims.

Status of the Claims
Claims 422-435 are pending and presented for examination.
Claims 422-435 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 422-434 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin (U.S. PGPub. 2010/0022563), in view of Fein (WO2010/147981), Kundoor (Vipra Kundoor & Richard N. Dalby, Effect of Formulation- and Administration-Related Variables on Deposition Pattern of Nasal Spray Pumps Evaluated Using a Nasal Cast, 28 Pharm. Res. 1895 (2011)),  and Inthavong (K. Inthavong, et al, A Numerical Study of Spray Particle Deposition in a Human Nasal Cavity, 40 Aerosol Sci. Tech. 1034 (2006)).
Applicants claims are directed to a method of treating a taste or smell disorder by the intranasal delivery of theophylline via a multi-dose nasal spray device which administers between 10-200 micrograms of theophylline per device actuation in a plume possessing certain parameters; a droplet size distribution having a D50 of about 30 microns and a D90 of between about 75-85 microns, which the disclosure as originally filed appears to provide none, values within approximately 10% of any recited value are considered to be “about” the value recited, rendering the upper limit of the D90 93.5 microns.  Dependent Claims 423 and 430 specify the frequency of administration, with Claims 424, 426, and 427 narrowing various spray plume characteristics set forth by Claim 422.  Claim 425 indicates that the droplet size distribution is to possess less than 5% of the droplets are smaller than 10 microns, D10 between about 15-25 microns, and a span of between 1-6.  Claims 428 and 429 define the ovality and geometry of the spray plume, and Claims 431-433 recite outcomes which are to be observed following the intranasal administration of theophylline according to Claim 422; applicants are reminded that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Claim 434 specifies that the liquid formulation employed in the method comprises a suspension.
  Henkin discloses theophylline as a non-specific PDE inhibitor useful for increasing taste or smell acuity, either alone or in combination with specific PDE-1 through PDE-5 inhibitors.  
Despite teaching the treatment of taste or smell disorders by the intranasal administration of PDE inhibitors such as theophylline in dosages of 10, 25, 50, 100, and 200 micrograms, the intranasal delivery employing a device capable of delivering a spray plume adhering to the parameters of the instant claims is not specifically disclosed.
Fein describes a spray pump which delivers a D10 of about 20 microns up to a D90 of about 300 microns.  [0012].  Specifically, Fein described the “Advanced Preservative Free” nasal pump commercially available from Pfeiffer of America, capable of providing a spray plume of 100 microliters.  [0066].  A variety of spray pattern distributions are particularly described, although Fein indicates that while other distributions may be used, very small droplets are preferably avoided as they tend to be inhaled which gives rise to a degree of unpredictability in terms of the delivery of drug to the circulation.  [0067].  Test examples demonstrate an ellipticity, which the examiner has determined is equivalent to the recitation in instant Claim 428 of “ovality” of, among others, 1.051 and 1.096, which the examiner considers satisfying the “about 1” of the instant claims, as well as degrees of spray inclination of 54.2, 54.3, 62.8, and 64.8, addressing the “geometry” limitations of Claim 429.  (Table 4).  Additional data shows that the APF nasal sprayer is capable of delivering sprays having a D10 of 23.5, a D90 of 96.0, a span of 1.9, which, by applying applicant’s formula for determining span provides a D50 of 38.  Indeed, a specific example of sprayer actuation describes a single D10 of 26.9, D50 of 47.3, D90 prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), See also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Specifically, the concentration of component compositions claimed by the appellees in Titanium Metals differed from the values  disclosed by the prior art by as little as 3% and as much as 17% of the claimed values, and in the absence of evidence tending to establish different results were achieved by such a miniscule differences in concentrations, were upheld to be obvious permutations of the art disclosed.  Id.  As the instant claims upper range of D90 values reach 93.5 microns, the 96 micron specifically enumerated by the Fein reference differing from that of the instant claims by 2.67%, less than even the lowest difference considered prima facie obvious by the Titanium Metals court, the D90 of the instant claims remains an obvious permutation of the teachings of Fein even before the Fein teachings concerning optimizing spray patter and droplet characteristics are taken into consideration.  See, e.g., Fein [0058-59; 0067].  This is particularly relevant in view of the teachings of Kundoor, which indicates that a number of variables effect particulars of nasal spray deposition patterns.  These include but are not limited to head position, spray administration angle, and spray nozzle insertion depth, as well as individual spray pump designs.  (1896, 1901-02).  Each of D10, D50, and D90 are categorized by Kundoor as optimizable through adjustment in distance from the spray pump nozzle, among other factors.  (1899).  In a similar manner, the D50 calculated from Fein of 38 differs from the Titanium Metals court when the record lacked evidence of the criticality of the difference.  While nothing of the Fein disclosure explicitly addresses applicant’s claim limitations relating to the spray plume having less than 5% particle sizes of less than 10 microns, Fein does indicate both that maintaining control over particle sizes promotes consistency un dosing, and that small droplets tend to be inhaled rather than deposited and therefore may not contribute to the circulation.  [0067].  This would suggest to the skilled artisan the desirability of reducing or eliminating very small particles in a spray plume, rendering applicants “D5” concentration a variable suitable for optimization through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The threshold of 10 microns as a lower limit for inhaled particle sizes is supported by Inthavong, which indicates that particle sizes of less than 10 microns follow the gas phase flow of particles administered via intranasal routes, resulting in deposition beyond the nasal cavity.  (Pg. 1043).
It would have been prima facie obvious for a skilled artisan at the time of the instant invention to have employed the commercially available “Advanced Preservative Free” nasal spray device described by Fein, adjusted to minimize if not eliminate 10 micron droplets, as the nasal spray device to be used to deliver the theophylline nasal spray compositions of Henkin for the treatment of smell or taste disorders.  One having ordinary skill in the art would have been motivated to do so because Henkin describes using intranasal pumps to deliver metered doses of the PDE inhibitor, and Fein describes just such a commercially available nasal spray device which addresses the spray plume properties recited by the instant claims, generally, it is prima facie obvious to select a known material for incorporation into a method, based on its recognized suitability for its intended use, See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), and that eliminating 10 micron droplets would be expected to contribute to the dose consistency advocated by Fein by ensuring the delivery of particles in the nasal cavity, rather than beyond.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Applicants assert that the examiner’s position, that the instant claims are little more than the use of a commercially available nasal spray device to administer a known pharmaceutical composition to a person for whom that composition and route of administration are known to be effective treatments, fails to properly apply the governing standards for determining the obviousness of a claim.  Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  It is difficult to envision a more predictable use of prior art elements, each according to their established functions, that to employ a commercially available nasal spray device to administer a known pharmaceutical 
Applicants argue that the Henkin and Fein disclosures, taken either alone or in combination, fail to provide for the instantly claimed D50 values and that on this basis cannot be relied upon to render the instant claims obvious.  Applicants assert that because an exemplified D50 is 47.3, or even the later arguments concerning the 38 relied upon by the examiner, a prima facie case of obviousness does not exist over the instantly claimed “about 30.”  Applicants are reminded that, per applicants own claim language defining the meaning of the term “about,” the D50 recited by the claims is actually a range of between 27-33.  This is the claim limitation against which, for the purposes of the Graham, KSR, and Titanium Metals analysis, the 38 disclosed by Fein must be compared.  As set forth previously and again above, the Fein D50 value of 38, which while outside the range of 27-33 presently encompassed by the claims, is not sufficiently distant to render such a difference nonobvious.  The examiner notes that the Fein-disclosed 38 is merely 15.1% outside the range encompassed by the instant claims.  Applicants are reminded that the court in Titanium Metals considered values as great as 17% above a recited concentration to be an obvious permutation of the prior art in the absence of evidence tending to establish some form of unexpected result or property was to be obtained by such a difference.  Applicants are again reminded that the record is devoid of evidence tending to establish that such a miniscule difference in D50 droplet size imparts any criticality or unexpected results to the method claimed.  As applicants disclosure as originally filed utterly lacks any evidence tending to associate any particular results achieved with the spray parameters recited, the minor differences in droplet size measurements between those of the instant claims and which the prior art indicates are possible remain obvious.  

The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicants’ arguments concerning the Fein teaching away from reducing the D50 of Fein to avoid very small droplets is unpersuasive for multiple reasons, including the fact that Fein fails to describe exactly what size droplets are so small as to be avoided.  In the absence of such information the art therefore fails to criticize, discredit, or discourage the solution proposed by the examiner.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  This, combined with the fact that the D50 of 38 described by Fein falls within the window considered sufficiently close to the claims as to render them obvious by the Titanium Metals court as discussed in greater detail above, is sufficient to consider applicants position on this matter unpersuasive.
Applicants’ argument that combining the teachings of Fein with those of Henkin and Inthavong would not lead the skilled artisan to a method of delivering theophylline droplets see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  Here, Henkin is not particularly limited in terms of the devices which deliver the liquid theophylline suspensions described therein, simply indicating that intranasal applicators, which Fein clearly describes, may be used to deliver the liquid theophylline suspensions.  The use of the Fein intranasal applicators to deliver the liquid theophylline suspensions of Henkin represents little more than the predictable use of prior art elements according to their established functions, and prima facie obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007).  As applicants have advanced no evidence of secondary indicia of nonobviousness of such an arrangement, the instant rejections stand.

Claims 422-435 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin, Fein, Kundoor, and Inthavong as applied to Claims 422-434 above, and further in view of Bohme (U.S. PGPub. 2006/0222718).

Henkin, Fein, Kundoor, and Inthavong, discussed in greater detail above, suggest employing a known nasal spray device capable of providing the plume droplet size distribution as set forth by the instant claims to deliver to the nose a liquid composition containing theophylline to a subject having a taste or smell disorder.
None of Henkin, Fein, Kundoor, and Inthavong describe incorporating glycerol required by newly added Claim 435 into the liquid composition.
This is, however, cured by the teachings of Bohme, which establishes that solutions made isotonic by the incorporation of, for example, glycerol, improve the ability of aqueous solutions administered into the nose to be tolerated by the nasal mucous membrane.  [0015].  
It is well established that the expectation of some advantage or expected beneficial result to be achieved by the combination of art is the strongest rationale for its combination.  In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).  Therefore it would have been prima facie obvious to have incorporated glycerol in the aqueous theophylline nasal compositions suggested by Henkin, Fein, Kundoor, and Inthavong, as doing so would render the composition isotonic and more tolerable by the nasal mucous membranes when used to treat taste or smell disorders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 422-434 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 8,506,934 in view of Fein and Inthavong.  The above-referenced claims of the ‘934 patent are directed to the treatment of two specific taste or smell disorders by the intranasal administration of theophylline, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘934 patent; Fein and Inthavong cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Claims 422-434 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,580,801 in view of Fein and Inthavong.  The above-referenced claims of the ‘801 patent are directed to the treatment of two specific taste or smell disorders by the intranasal administration of theophylline, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘801 patent; Fein and Inthavong cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Claims 422-434 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 11 of U.S. Patent No. 8,968,706 in view of Fein and Inthavong.  The above-referenced claims of the ‘706 patent are directed to the treatment of taste disorders by the nasal administration of theophylline, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘706 patent; Fein and Inthavong cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Claims 422-434 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,206,927 in view of Henkin (U.S. PGPub. 2010/0022563), Fein and Inthavong.  The above-referenced claims of the ‘927 patent are directed to the treatment of chemosensory dysfunction, which in dependent claims is specified to be a variety of specific taste or smell disorders, by the nasal administration of a generic PDE inhibitor, but does not specify that the PDE inhibitor is the be the instantly claimed theophylline, nor are the particular spray plume geometries set forth by the instant claims; Henkin partially cures this deficiency by establishing the fact that theophylline is a PDE inhibitor useful in the treatment of taste and smell disorders when delivered intranasally, and Fein and Inthavong that .
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive for the reasons set forth above.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613